


110 HR 7052 IH: Kids with Healthy Hearts

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7052
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mrs. McMorris Rodgers
			 (for herself, Ms. Castor,
			 Mr. Carson,
			 Ms. Norton, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To direct the Secretary of Education to provide grants to
		  local educational agencies to conduct demonstration projects to screen the
		  blood pressure of children in kindergarten through grade 6.
	
	
		1.Short TitleThis Act may be cited as the
			 Kids with Healthy Hearts
			 Act of 2008.
		2.Demonstration
			 Project for Hypertension Screening
			(a)In
			 GeneralThe Secretary of
			 Education shall provide a total of 5 grants to local educational agencies (as
			 defined in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801)) to conduct demonstration projects to screen the blood
			 pressure of children in kindergarten through grade 6 to identify those children
			 with hypertension or early signs of hypertension.
			(b)Use of
			 fundsTo receive a grant for
			 a demonstration project under this section, an applicant shall certify to the
			 Secretary the following:
				(1)The screening program will be
			 voluntary.
				(2)Subject to parental permission, children
			 participating in the program shall be screened every 6 months during the
			 academic year under the supervision of a licensed school nurse.
				(3)When screening
			 children, the applicant will use the most recent hypertension guidelines
			 published by the National Heart, Lung, and Blood Institute.
				(4)One month after the initial screening,
			 children who fall in the 95th percentile or above for students with high blood
			 pressure will be screened again.
				(5)After a second screening, the applicant
			 will provide the parents of those children who remain in the 95th percentile or
			 above for students with high blood pressure the following:
					(A)A referral from a
			 licensed school nurse to a health care provider that can consult with the
			 parents about high blood pressure.
					(B)Written information provided by the
			 Department of Health and Human Services regarding the risks of hypertension and
			 how to implement lifestyle changes related to diet and exercise to improve
			 overall health.
					(c)Selection of
			 groups at high risk for hypertensionIn selecting grant recipients under this
			 section, the Secretary shall give preference to at least one local educational
			 agency with a high percentage of Native American, Latino, or African-American
			 students.
			(d)EvaluationNot later than 1 year after the completion
			 of the demonstration projects carried out under this Act, the Secretary shall
			 submit to the Congress a report containing—
				(1)an evaluation of the success of the
			 demonstration projects carried out under this Act;
				(2)information on the
			 blood pressure information taken and the number of referrals made under
			 subsection (b)(5)(A); and
				(3)for each local
			 educational agency receiving a grant under this Act, specific educational
			 recommendations for such agency in the areas of nutrition, physical activity,
			 and overall health.
				(e)Authorization of
			 appropriationsFor purposes of carrying out this Act, there are
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2009, 2010, and 2011.
			
